Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Shomari Quentin Shaw, Appellant                       Appeal from the 52nd District Court of
                                                       Coryell County, Texas (Tr. Ct. No. 16-
 No. 06-17-00016-CR         v.                         23739). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Shomari Quentin Shaw, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 7, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk